Citation Nr: 1022496	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  03-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a hip disorder, 
claimed as secondary to a low back disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney At 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1974. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from August 2002 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer (DRO) 
in June 2003.  He subsequently testified before the 
undersigned in March 2005.  Transcripts of the hearings are 
of record.  

In a May 2008 decision, the Board denied the Veteran's claims 
for service connection for diabetes mellitus and PTSD; 
service connection claims for neck, low back and hip 
disorders were remanded for further development.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

In April 2009, the Court vacated in part and remanded the 
case pursuant to a Joint Motion for Partial Remand filed by 
the parties.  The Court indicated that as to the Veteran's 
claims for diabetes mellitus and PTSD, these issues needed to 
be remanded to the RO for further development.  With respect 
to the Veteran's claims for neck, low back and hip disorders, 
the Court indicated that the findings as to these issues 
should not be disturbed. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that [VA] obtains in 
support of the claim.  A review of the claims file shows that 
the Veteran has been diagnosed as having PTSD.  His 
symptoms/complaints of depression and anxiety have been 
linked solely to his PTSD.  No other psychiatric disability 
has been indentified or diagnosed.  He does not argue the 
contrary.  The Board therefore finds that the Veteran's claim 
is properly limited to the issue of entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Neck, Low Back and Hip Disorders-  In February 2010, the 
Veteran submitted additional treatment records and several VA 
Form 21-4142 treatment record releases.  

With respect to the additional treatment records submitted, 
the Board notes that they were not accompanied with a waiver 
of RO review.  Although some treatment records submitted are 
associated with conditions not currently on appeal, some are 
relevant to the disorders presently before the Board.  

Further, as to the VA Forms 21-4142 submitted, the Board 
notes that most indicated the conditions and dates of 
treatment associated with the listed medical provider, 
enabling the Board to determine their irrelevancy to the 
claims at hand.  However, one specific release form regarding 
a Dr. S. and the Daytona Beach Outpatient Clinic did not 
indicate the dates of treatment or the condition(s) 
associated with the needed documents.  

Contained within the Veteran's recent February 2010 
submission is a November 2009 record from the VA Daytona 
Beach Outpatient Clinic which the Board finds is relevant to 
his neck disorder claim currently on appeal.  A review of the 
claims file indicates that records from this clinic are only 
current through March 2006. Due to the ambiguity of the 
release form, it is unclear whether there are any additional 
records available from this clinic which may be relevant to 
the disorders on appeal. As such, a Remand is necessary.

Diabetes Mellitus and PTSD-  The Board previously remanded 
the Veteran's claims, in part, for the RO to contact the 
Marine Corps Historical Center (MCHC) to corroborate the 
Veteran's allegation that his unit or battalion (MABS-12, 
MAG-12, 1st MAW) was stationed in Vietnam for any period of 
time between April 1971 and May 1972.  Confirmation was also 
requested as to whether the Veteran's unit came under enemy 
attack on June 1, 1971.  Additionally, an attempt to verify 
the Veteran's physical presence, (to include his unit) in 
Vietnam, in Chu Lai, during various periods from June through 
November 1971 was requested. 

Although a Unit Command Chronology, covering the period from 
April 15, 1971 to June 30, 1971 was obtained, the other 
development requested in the remand paragraph was not 
obtained.  Specifically, information as to whether his unit 
or battalion was stationed in Vietnam between April 1, 1971 
to April 15, 1971, and from July 1971 to May 1972 was not 
obtained.  Further, information regarding whether the 
Veteran's unit came under enemy attack on June 1, 1971 and an 
attempt to verify the Veteran's physical presence in Vietnam, 
in Chu Lai, during various periods from June through November 
1971 was not completed.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because there was not complete 
compliance with the remand instructions, the Board is 
compelled to remand the appeal for appropriate adjudicatory 
consideration of his claim and the promulgation of an SSOC.  
Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the Daytona Beach 
Outpatient Clinic, beginning in April 
2006. Any negative search result should 
be noted in the record. 

2.  Contact the Marine Corps Historical 
Center (MCHC) to corroborate the 
Veteran's allegation that his unit or 
battalion (MABS-12, MAG-12, 1st MAW) was 
stationed in Vietnam for any period of 
time between April 1, 1971 to April 15, 
1971, and from July 1971 to May 1972.  
Confirmation should also be obtained as 
whether the Veteran's unit came under 
enemy attack on June 1, 1971.  Also 
attempt to verify the Veteran's physical 
presence (to include his unit) in 
Vietnam, in Chu Lai, during various 
periods from June through November 1971. 

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



